Citation Nr: 1531929	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  12-05 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of educational assistance benefits under the Montgomery GI Bill-Selected Reserve (MGIB-SR) program, in the calculated amount of $8,546.84.


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to June 1991. 

This appeal is before the Board of Veterans' Appeals (Board) from a February 2009 decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal was remanded by the Board in May 2014.  As noted by the Board in that remand, in correspondence received August 2011, the Veteran withdrew his power of attorney and indicated that he wished to represent himself in this appeal.
  

FINDING OF FACT

Recovery of an overpayment of MGIB-SR benefits in the amount of $8,546.84 would be against equity and good conscience.


CONCLUSION OF LAW

The criteria for waiver of recovery of an overpayment of educational assistance benefits under the MGIB-SR program, in the calculated amount of $8,546.84, have been met.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.911(c)(1), 1.963, 1.965, 3.5, 21.7550 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served in the Army National Guard (ANG) from December 1994 to January 18, 2014.  He became eligible for MGIB-SR benefits on January 19, 1995, and applied for such benefits in December 2003.  On January 23, 2004, VA sent the Veteran a certificate of eligibility informing him that he had been certified to receive MGIB-SR benefits for a specified educational program.  The Veteran thereafter received periodic MGIB-SR benefit payments for this program from March 2004 to May 2008, the total of which VA has calculated as $8,546.84.  In August and September 2008 communications, the Department of Defense (DOD) informed VA that the Veteran's eligibility for MGIB-SR benefits had ended effective his January 18, 2004, date of separation from the Selected Reserve.  In letters beginning in September 2008, VA informed that Veteran that his entitlement to education benefits had changed, and that, as a result, he was paid $8,546 more than he was entitled to received.  The Veteran subsequently applied for a waiver of this overpayment.  

Initially, as reflected in various statements, including that received in April 2009, the Veteran disputes both the amount and the validity of the assessed overpayment of $8,546.  He has asserted that he received only $5,996.10 in education benefits, and that he was separated from the Selected Reserve in 2004 due to a left foot disability, and thus his eligibility for MGIB-SR benefits should have been extended beyond 2004, eliminating any overpayment.

When the amount and/or the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1); see also VAOPGCPREC 6-98.  

Generally, for reservists who become eligible after September 30, 1992, the period of eligibility expires effective the earlier of the following dates: (1) the last day of the 14-year period beginning on the date the reservist becomes eligible for educational assistance; or (2) the date of separation from the Selected Reserve.  38 C.F.R. § 21.7550(a)(2).  

An exception is that if a reservist is separated from the Selected Reserve because of a disability which was not the result of the individual's own willful misconduct and which was incurred on or after the date on which the reservist became entitled to education assistance, the reservist's period of eligibility expires effective the last day of the 14-year period beginning on the date the reservist becomes eligible for educational assistance if the reservist becomes eligible after September 30, 1992.  38 C.F.R. § 21.7550(d)(2). 

Eligibility is a DOD determination.  VA EDUCATION PROCEDURES MANUAL M22-4 (M22-4), PART VIII, CH. 3, ¶ 3.07 (July 7, 2011).  VA has no legal authority to determine eligibility for Chapter 1606 benefits or to correct any inaccurate determinations made by DOD.

Regarding the debt amount in question, the Board acknowledges the Veteran's contentions.  However, in July 2014, the Agency of Original Jurisdiction (AOJ) provided an audit covering all terms VA processed from enrollment documentation provided on the Veteran's behalf by his education facility paid the MGIB-SR benefit payments, and reflecting that such benefit payments added up to $8,546.  The AOJ has also associated with the claims file the records documenting the terms that created the Veteran's overpayment.  The Veteran has not submitted evidence, other than his own assertions and estimates, that the amount of overpayment calculated by VA is incorrect.

Regarding the Veteran's assertion that he was separated from the Selected Reserve in 2004 due to a left foot disability, while the record reflects that at the time of his separation from the ANG he was service-connected for bilateral pes planus, rated 30 percent disabling, a June 2014 note reflects confirmation from DOD that the Veteran was discharged for expiration of term of service, not medical, that he had been there for 9 years and one day, and that he had had no mobilization period after September 11, 2001.  The Veteran's NGB FORM 22 (Report of Separation and Record of Service for the Departments of the Army and the Air Force National Guard Bureau) confirms the nature of the Veteran's separation.  

In light of the above, the Board finds that the overpayment in question is valid and correct in amount.

Regarding the Veteran's waiver contention, as reflected in written statements given in October 2008, November 2008, April 2009, October 2010, April 2011, and July 2014, the Veteran asserts, in part that even though he discontinued service in the Selected Reserve, he was informed that he had a certain number of years to complete his education before it ran out when he reenlisted to receive education benefits; that he left the Reserve due to his service-connected left foot disability; that, on several occasions, a VA representative at an RO informed him that due to his disability rating of 30 percent or more he qualified for an extension of his education benefits; that VA extended his benefits several times due to his disability; and that the program terms stated that one of the reasons for an extension is disability that would have prevented a veteran from continuing military service.

Initially, the Board notes that the issue of recovery of the Veteran's debt being precluded as a result of fraud, misrepresentation, or bad faith, has not been raised by VA and there has been no indication of such in the record.  If a debtor's conduct is deemed not to have constituted fraud, misrepresentation, or bad faith, recovery of overpayments of any benefits made under laws administered by VA will be waived if such recovery would be against equity and good conscience.  38 U.S.C.A. § 5302(a), (c); 38 C.F.R. § 1.963.  Thus, the Board's decision will be limited to the determination of whether waiver of recovery of an overpayment of compensation benefits is warranted in this case on the basis of equity and good conscience. 

"Equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: 

(1) Fault of debtor.  Where actions of the debtor contribute to creation of the debt. 

(2) Balancing of faults.  Weighing fault of debtor against Department of Veterans Affairs fault. 

(3) Undue hardship.  Whether collection would deprive debtor or family of basic necessities. 

(4) Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended. 

(5) Unjust enrichment.  Failure to make restitution would result in unfair gain to the debtor. 

(6) Changing position to one's detriment.  Reliance on Department of Veterans Affairs benefits results in relinquishment of a valuable right or incurrence of a legal obligation. 

See 38 C.F.R. § 1.965.

All listed elements of equity and good conscience must be considered in a waiver decision.  See Ridings v. Brown, 6 Vet. App. 544 (1994).

In this case, considering the relevant factors, the Board finds that recovery of overpayments of MGIB-SR benefit payments in the amount of $8,546.84 would be against equity and good conscience.  

Again, on January 23, 2004, VA sent the Veteran a certificate of eligibility informing him that he had been certified to receive MGIB-SR benefits for a specified educational program, and he thereafter received periodic MGIB-SR benefit payments for this educational program from March 2004 to May 2008, the total of which VA has calculated as $8,546.84.  The January 23, 2004, letter informed the Veteran that, by law, he was required to notify VA at once of any change in his status that would affect his entitlement to VA education benefits.  Also, the information provided to the Veteran, including that on his application for MGIB-SR benefits, informed him that generally he must be a member of the Select Reserve or National Guard and meet certain service requirements in order to remain eligible for such benefits.  However, again, at the time he received the January 23 certificate of eligibility, the Veteran had been discharged from the ANG on January 18.  Also, as reflected in one of the subsequent letters from VA informing him of his current entitlement to MGIB-SR benefits, dated in March 2005, while the Veteran was informed that his eligibility would generally end the day he left the Select Reserve, it also stated that there were extensions possible for disability and involuntary separation from the Selected Reserve.  Furthermore, the letter specifically stated: "You are entitled to education benefits under the Montgomery GI Bill - Selected Reserve (MGIB-SR) program.  We considered all the information we have including the information you supplied on your application, the information your school supplied about enrollment, and the information about your military service obtained from the DOD (Department of Defense) using a computer match."  

Moreover, the record reflects that the Veteran's education benefits had actually been terminated in 2005.  In a letter to VA received in May 2005, the Veteran stated that he had been informed that his benefits had been terminated, but requested that VA extend his benefits, stating that his eligibility had begun in 1995, but that he had separated from the Reserve in 2004, and that he had a 30 percent disability rating.  Thereafter, as reflected in February 2008 and March 2008 letters from VA informing the Veteran of his continued entitlement to MGIB-SR education benefits, it appears that his benefits were continued, despite the apparent previous termination of his education benefits in 2005, as well as the Veteran's statement to VA that he had separated from the Reserve in 2004.  These letters also informed the Veteran that eligibility for benefits was generally terminated the date he left the Select Reserve, but that there were extensions possible for disability and involuntary separation from the Selected Reserve.  Furthermore, these letters informed the Veteran that the determination of his entitlement to MGIB-SR education benefits was based on the information about his military service obtained from DOD using a computer match.

Addressing the first two considerations of whether recovery of overpayments of MGIB-SR benefits in the amount of $8,546.84 would be against equity and good conscience, the Board finds minimal, if any, fault of the Veteran relative to the fault of VA.  VA's letters to the Veteran informing him of his eligibility, which he began receiving after his separation from the ANG on January 18, 2004, explicitly state that the determination of his entitlement to MGIB-SR education benefits was based on the information about his military service obtained from DOD using a computer match, and that extension after leaving the Select Reserve was possible for reasons of disability.  Again, apparently, in 2005 VA informed the Veteran that his education benefits had been terminated, and in May 2005 he requested an extension of such benefits, acknowledging that he had separated from the Reserve in 2004; he apparently began receiving such benefits again until May 2008.  Thus, the Board finds the Veteran's assertions to be credible that VA informed him that, due to his disability rating of 30 percent or more, he qualified for an extension of his education benefits, that VA extended his benefits several times despite his separation from the Reserve, and that he believed that the extension was due to disability as articulated in the terms of his education benefits.  In this regard, there is no explanation as to why VA continued to pay MGIB-SR benefit payments after the Veteran's May 2005 statement, despite the facts that it had apparently informed him that it was terminating his benefits and that the Veteran informed VA that he had been separated from the Reserve since 2004.   There is also no explanation as to why the Veteran would not have believed, based on VA's actions, that his benefits had in fact been extended in accordance with his request.

The Board has also considered the other relevant factors.  While the overpayment in question may have resulted in benefits to the Veteran to which he was not entitled, and while it is not clear that repayment of the debt would be an undue hardship to him, the Board does not find that these, or any other factors, sufficiently outweigh the significance of VA's fault in the creation of the overpayment relative to the Veteran's.  Thus, given the above, the Board finds that recovery of overpayments of MGIB-SR benefit payments in the amount of $8,546.84 would be against equity and good conscience.  Therefore, such overpayment recovery must be waived. 


ORDER

Waiver of recovery of an overpayment of educational assistance benefits under the MGIB-SR program, in the calculated amount of $8,546.84, is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


